DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/13/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This action is a Non-Final Action on the merits in response to the application filed on 01/25/2021.
Claims 1, 3-8, 10-15, 17-20, and 24-27 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims in the previous office action are maintained.
The 35 U.S.C. 103 rejections of claims in the previous office action are withdrawn in light of applicant’s amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, 17-20, and 24-27 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1, 3-8, 10-15, 17-20, and 24-27 under Step 2A claims 1, 3-8, 10-15, 17-20, and 24-27 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims  1, 3-8, 10-15, 17-20, and 24-27, the independent claims (claims 1, 8, and 15) are directed to managing of data (e.g. accessing first and second data set, determining user identifiers, deduplicating data, generating reports). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. The managing personal behavior is entered into when the user activities are monitored. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element –device, generating reports, content tracker, processor, memory, and CRM to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 
The independent claims are additionally directed to claim elements such as device, generating reports, cookies, processor, memory, and CRM. When considered individually, the device, generating reports, cookies, processor, memory, and CRM claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0021]) “Each of the client systems 112, 114, 116, and 118, the collection server 130, and the web servers 110 may be implemented using, for example, a general-purpose computer capable of responding to and executing instructions in a defined manner, a personal computer, a workstation, a server, or a mobile device .” [0043] “The reporting server 302 may be implemented using, for example, a general-purpose computer capable of responding to and executing instructions in a defined manner, a personal computer, a workstation, a server, or a mobile device. ”  ([0066])  “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 6, 7, 13, 14, and 20 directed to iteratively determining the managing of data.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3-5, 10-12, 17-19, and 24-27 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 1, 3-8, 10-15, 17-20, and 24-27 are removed in light of Applicant's Amendments of 01/25/2021, which are deemed persuasive as to independent claim 1. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations amendment of 01/25/2021 at claim 1 as follows:
A method, comprising: 
accessing a first data set, the first data set including a plurality of first associations between first device identifiers and content identifiers; 
accessing a second data set, the second data set including a plurality of second associations between second device identifiers and user identifiers; 
 determining, based on the first data set and the second data set, matches between the first device identifiers and the second device identifiers to associate at least some of the user identifiers of the second data set with content identifiers of the first data set to generate a third data set including a plurality of third associations between the user identifiers and the content identifiers; 
deduplicating, based on the third data set, the third associations of [[the]] each content identifier that is associated with the same user identifier at least two times to generate a fourth data set including a single association between each content identifier and the same user identifier; and 
counting, based on the fourth data set, a number of associations for each content identifier to generate a report that represents, a number of unique user identifiers associated with each content identifier.
Applicant’s Remarks of 01/25/2021 at pg. 12 as follows:
“Neither Meierhoefer nor Knestele disclose or make obvious deduplicating associations between content identifiers and user identifiers to generate a fourth data set including a single association between each content identifier and the same user identifier. Rather, Meierhoefer matches members of different data sets based on the demographic data and online behavior data included in the first data set and the demographic data and online behavior data included in the second data set. See Meierhoefer at Abstract. However, as acknowledged by the Office Action, Meierhoefer does not disclose deduplicating the associations. See Office Action at page 10. 
Instead, the Office Action relies on Knestele. Knestele describes designating a data unit as a master data unit, which is mapped to a physical address. See Knestele at Abstract. ThePage 7 of 11 DOCKET NO.: 048270.026978 PATENTApplication No.: 16/103,679logical addresses of the other host data units sharing the unique identifier are remapped to the master physical address, and the physical addresses previously mapped to the remapped logical addresses are invalidated. See Knestele at Abstract. A dedupe entry can be removed or overwritten by the host. See Knestele at [0048]. For example, a target host data unit may correspond to logical block address 105 and logical block address 105 is no longer mapped to physical block address 16, as illustrated in FIG. 7B. See Knestele at [0048]. 
However, in FIG. 7B, Knestele illustrates that physical block address 16 is still associated with two logical block addresses - 12 and 98. It is not surprising, then, that Knestele does not disclose a fourth data set including a single association between each content identifier and the same user identifier, as recited in amended independent claim 1. 
Moreover, neither Meierhoefer nor Knestele disclose or make obvious counting, based on the fourth data set, a number of associations for each content identifier to generate a report that represents a number of unique user identifiers associated with each content identifier. Meierhoefer describes audience measurement reports that may be augmented. See Meierhoefer at [0048]. For example, Meierhoefer describes estimating the number of unique visitors or client systems visiting certain web pages. See Meierhoefer at [0051]. 
However, Meierhoefer does not disclose that the report or estimation is based on counting single associations between each content identifier and the same user identifier in a fourth data, as recited in amended independent claim 1.”



Response to Arguments
Applicant’s arguments filed 01/25/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 01/25/2021.

Regarding the 35 U.S.C. 101 rejection, at pg. 8-10 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
accessing a first data set, the first data set including a plurality of first associations between device identifiers and content identifiers; 
accessing a second data set, the second data set including a plurality of second associations between second device identifiers and user identifiers, wherein at least one association of the plurality of second associations associates one user identifier with two or more device identifiers; 
determining, based on the first data set and the second data set, matches between the first device identifiers and the second device identifiers to associate at least some of the user identifiers of the second data set with content identifiers of the first data set to generate a third data set including a plurality of third associations between the user identifiers and the content identifiers; 
deduplicating, for each content identifier in the third data set, the third associations of the content identifier with the same user identifier; and 
generating, based on the deduplicated third associations, a report that represents, for each content identifier, a number of unique user identifiers associated with the content identifier.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding the managing of data of users, which constitutes methods related to managing personal behavior such as social activities and following rules or instructions which are still considered an abstract idea under the 2019 PEG. The managing of data for example at pg. 9 “the claimed method relies on data sets collected by an online system to generate a third data set and then to deduplicate the third data set” is comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps at pg. 9 "deduplicating, based on the third data set, the third associations of each content identifier that is associated with the same user identifier at least two times to generate a fourth data set including a single association between each content identifier and the same user identifier."; “Applicant submits that claimed subject matter integrate the judicial exception into a practical application of improving the functionality of the processor in terms of deduplicating associations.” are directed towards an existing business process that does not integrate the judicial exception into a practical application because the claim recites additional elements at a high-level of generality used to execute mere instructions in order to implement the abstract idea on a general purpose computer. Moreover, the Examiner would like to point the Applicant to the 2019 PEG, in which managing user identification data will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Therefore, the additional elements do not integrate into a practical application. 

Lastly, the Examiner recommends the Applicant calls the Examiner before responding to this office action or submitting amendments to possible overcome the 101 rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Publication US 20160182657, Mukherjee, et al. (discussed tracking user’s activities).
United States Patent Publication US 20140143213, Tal, et al., (discussed the deduplication of data in a storage system).
Storer, et al. Secure data deduplication. Proceedings of the 4th ACM international workshop on Storage security and survivability. 2008, https://dl.acm.org/doi/pdf/10.1145/1456469.1456471 (discussed the managing of the deduplication data.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/UCHE BYRD/Examiner, Art Unit 3624